Case 6:17-cv-06847-LJV-LGF Document 33-3 Filed 09/25/19 Page 1 of 2




                  EXHIBIT A
                Case 6:17-cv-06847-LJV-LGF Document 33-3 Filed 09/25/19 Page 2 of 2




From:                                 Ward, Eric
Sent:                                 Friday, September 13, 2019 4:43 PM
To:                                   'Jef McAllister'
Subject:                              Aslin Amended Complaint


Hi Jef,

We’re considering our response to the amended complaint, which is due September 25. I thought I would reach out to
you to raise the following questions/observations:

          1. In its decision on the motion to dismiss, the Court dismissed plaintiff Newport’s Title IX cause action just as he
             dismissed her Title VII cause of action, yet you have re-asserted that claim.
          2. The amended complaint does not comply with Rules 8 and 10 or the Court’s order directed to those rules.
          3. The Court also directed you to supply us with the names of the individuals to whom you refer by pseudonym
             in the amended complaint; we have not received those names.
          4. Your press release dated August 29 states that you intend to seek “permission to add further examples of
             retaliation by the University since the Complaint was filed 20 months ago, including the use of university
             facilities and time by university employees to run a website disparaging us, and the abuse of the Restorative
             Justice initiative…”

It does not make sense for us to respond to the Amended Complaint at this point if you intend to amend or supplement
the complaint as noted in Item 4 above, in which case, the other 3 observations may be obviated. Please advise.

Thanks so much, and hope all is well.

Regards, Rick

Eric J. Ward | WARD GREENBERG HELLER & REIDY LLP
1800 BAUSCH & LOMB PLACE | ROCHESTER, NY 14604 | T. 585 454 0714 | F. 585 231 1921 | PROFILE | VCARD



 WVRDGREHNBHRG
 MEW YORK     PENNSYLVANIA MEW JERSEY     DELAWARE




                                                                   1
